August 25, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
 VILLAGE CRESTMONT HOUSTON USA, LLC AND WEST CRESTMONT
               HOUSTON USA, LLC, Appellants

NO. 14-16-00264-CV                          V.

     HARRIS COUNTY APPRAISAL DISTRICT AND HARRIS COUNTY
               APPRAISAL REVIEW BOARD, Appellees
                ________________________________

     Today the Court heard appellants’ motion to dismiss the appeal from the
judgment signed by the court below on March 8, 2016. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellants, Village Crestmont Houston USA, LLC and West Crestmont Houston
USA, LLC.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.